amount respondent had deducted from her spousal support obligation for
                one child's oral surgery and orthodontics over the preceding months,
                arguing that such expenses were not medically necessary. On July 20,
                2011, the district court entered an order denying the motion. Appellant
                appeals from that order.
                            On appeal, appellant argues that the district court abused its
                discretion in concluding that the expenses associated with the oral surgery
                and orthodontics were medically necessary and that he should not be
                responsible for those expenses because respondent took the children to
                out-of-service care providers. The appellate record does not support
                appellant's argument that the medical procedures at issue here were
                unnecessary, and thus, we conclude that the district court did not abuse
                its discretion in rejecting this assertion and concluding that appellant was
                responsible for those medical expenses.   See Edgington v. Edgington, 119
                Nev. 577, 588, 80 P.3d 1282, 1290 (2003) (explaining that this court
                reviews a district court's child support award for an abuse of discretion);
                see also NRS 125B.020(1) (requiring a parent to provide his or her child
                with necessary health care); NRS 125B.080(7) (providing that parents
                generally equally share the expenses for a child's healthcare, including
                "medical, surgical, dental, orthodontic and optical expenses"). As for
                appellant's argument pertaining to respondent allegedly taking the
                children to out-of-service healthcare providers, this argument is being
                raised for the first time on appeal, and thus, the argument has been
                waived and we will not consider it in resolving this appeal.   See State Bd.
                of Equalizaiton v. Barta, 124 Nev. 612, 621, 188 P.3d 1092, 1098 (2008)
                (providing that "this court generally will not consider arguments that a
                party raises for the first time on appeal"). Accordingly, we affirm the

SUPREME COURT
        OF
     NEVADA


(0) I947A
                district court's July 20, 2011, order requiring appellant to pay one half of
                the children's medical expenses.
                            Appellant also challenges the district court's October 4, 2011,
                order that denied his motion for an immediate release of his share of
                respondent's retirement benefits acquired during the marriage.
                Respondent worked at her current job throughout the marriage and
                acquired retirement benefits. After the divorce decree was entered, a
                qualified domestic relations order was entered, which provided that
                appellant would receive his share of respondent's retirement benefits
                acquired throughout the marriage upon respondent's retirement.
                Appellant moved the district court for the immediate delivery of his share
                of those retirement benefits upon respondent's eligibility to retire, and the
                district court denied the motion.
                            Appellant argues on appeal that the district court abused its
                discretion in denying his motion because the court had previously
                informed him that he would receive his share of respondent's retirement
                benefits upon her eligibility for retirement, instead of upon her retirement.
                The previously entered qualified domestic relations order, however,
                provided that appellant would receive his share of the retirement benefits
                upon respondent's retirement, not upon her eligibility to retire. Thus, we
                conclude that the district court did not abuse its discretion in rejecting
                appellant's request for the immediate release of his share of those
                retirement benefits, see Wolff v. Wolff,   112 Nev. 1355, 1359, 929 P.2d 916,
                918-19 (1996) (providing that this court reviews a division of community
                property for an abuse of discretion), and we affirm the district court's
                October 4, 2011, order denying appellant's request for his share of
                respondent's retirement benefits.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                            Lastly, appellant argues that the district court was biased in
                presiding over the underlying case, but he never properly sought
                disqualification of the district court judge by filing an affidavit specifying
                the basis for the disqualification.   See NRS 1.235(1) (requiring a party
                seeking disqualification of a district court judge to file an affidavit
                detailing the facts demonstrating the disqualification is necessary). Thus,
                appellant has waived this issue on appeal. See Brown v. Fed. Say. & Loan
                Ins. Corp., 105 Nev. 409, 412, 777 P.2d 361, 363 (1989) (explaining that a
                party waives the issue of disqualification on appeal if that party does not
                properly request disqualification). For the reasons discussed above, we
                            ORDER the judgments of the district court AFFIRMED.




                                                                                            J.
                                                             Hardesty




                                                             Parraguirre


                                                                                            J.




                cc:   Hon. Michael P. Gibbons, District Judge
                      Jeffrey A. Mehoves
                      Barbara L. Mehoves
                      Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A